DETAILED ACTION
Claims 1, 3, 5, and 7-23 are presented for examination.
Claims 1, 9, and 13 are amended.
Claims 2 and 6 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 1-5, filed September 09, 2021, in response to the Final Rejection mailed on April 09, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Laforgia on 08/31/2021.
The application has been amended as follows:

(Currently Amended): A method comprising:
receiving, by a wireless device and from a base station, one or more radio resource control messages indicating: 
a first number of transmissions for a transport block within a bundle of a configured grant; 
a first redundancy version (RV) pattern for the first number of transmissions; and
a second number of transmissions for a transport block within a bundle of a dynamic grant;
transmitting, via at least one radio resource of the configured grant, a first transport block;
causing, based on the first number of transmissions and based on the first RV pattern, one or more first retransmissions of the first transport block; 
receiving, by the wireless device, an indication of one or more second radio resources;
transmitting, by the wireless device and via at least one of the one or more second radio resources, a second transport block; and
causing, based on the second number of transmissions and based on a second RV pattern, one or more second retransmissions of the second transport block.

(Currently Amended): A method comprising: 
receiving, by a wireless device and from a base station, one or more radio resource control messages indicating: 

a first redundancy version (RV) pattern for the first number of transmissions; and 
a second number of transmissions for a transport block within a bundle of a dynamic grant; 
transmitting an initial transmission of a first transport block; 
retransmitting, a quantity of times equal to one less than the first number and based on the first RV pattern, the first transport block within the bundle of the configured grant; 
receiving, by the wireless device, an indication of one or more second radio resources; 
transmitting, by the wireless device and via the one or more second radio resources, an initial transmission of a second transport block; and 
retransmitting, a quantity of times equal to one less than the second number and based on a second RV pattern, the second transport block within a bundle of the dynamic grant.
(Currently Amended): A method comprising: 
receiving, by a wireless device and from a base station, one or more radio resource control messages comprising: 
a first parameter indicating a first number of transmissions for a transport block within a bundle of a configured grant; and 
a second parameter indicating a second number of transmissions for a transport block within a bundle of a dynamic grant; 
, by the wireless device, a type of a grant for an uplink transmission, wherein the type of the grant is either a configured grant or a dynamic grant; and 
transmitting, by the wireless device and based on a redundancy version pattern associated with the determined type of grant, a quantity of transmissions of one or more transport blocks within a bundle, wherein: 
the quantity of transmissions of the one or more transport blocks within the bundle is based on the type of the grant for the uplink transmission; and 
the quantity of transmissions of the one or more transport blocks within the bundle is equal to the first number of transmissions or the second number of transmissions.

Allowable Subject Matter
Claims 1, 3, 5, and 7-23 (renumbered as claims 1-20) are allowed.
The following is an examiner’s statement of reason for allowance:
Claims 1, 3, 5, and 7-23 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… receiving,… one or more radio resource control messages indicating: a first number of transmissions… of a configured grant; a first redundancy version (RV) pattern …; and a second number of transmissions … of a dynamic grant; transmitting, via … resource of the configured grant, a first transport block; causing, based on the first number of transmissions and based on the first RV pattern, one or more first retransmissions …” and in combination with other recited limitations in claim 1.

Claims 9 and 13, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469